

	

		II

		109th CONGRESS

		1st Session

		S. 1430

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 20, 2005

			Mr. DeWine (for himself

			 and Mr. Rockefeller) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To provide loan forgiveness to social

		  workers who work for child protective agencies.

	

	

		1.FindingsCongress makes the following

			 findings:

			(1)Approximately 3,000,000 reports of child

			 abuse and neglect must be investigated each year.

			(2)Approximately 1,000,000 of these reports

			 are confirmed and require ongoing intervention.

			(3)On any given day in the United States, more

			 than 500,000 children are being served outside their homes by the child welfare

			 system.

			(4)These children are served in more than

			 150,000 foster homes and more than 5,000 residential programs.

			(5)The child welfare workforce crisis has

			 developed as the result of the following 3 major factors:

				(A)Overall low levels of unemployment and the

			 resulting increase in competition for workers in all sectors of the

			 economy.

				(B)The increasing numbers of children and

			 families needing service coupled with the decreasing numbers of workers in the

			 employment pool.

				(C)The relatively low pay and difficult

			 working conditions that exist in many child welfare agencies.

				(6)The vacancy rate in State child welfare

			 agencies is 8.1 percent, and 14.3 percent for private agencies.

			(7)The overall turnover rate in child welfare

			 agencies has doubled since 1991, to 13.9 percent in public agencies and to 46.5

			 percent in private agencies.

			(8)The child welfare workforce crisis is real

			 and is already compromising the ability of the child welfare system to

			 effectively provide essential services to its children and families. In

			 addition, analysis of trends indicates that the situation will worsen over the

			 next decade. It is clear that steps must be taken now to encourage more workers

			 to enter the child welfare services field and to improve the salaries, working

			 conditions, and training of workers who provide these critically important

			 services.

			2.Loan forgiveness for

			 child welfare workersPart B

			 of title IV of the Higher Education Act of

			 1965 (20 U.S.C. 1071 et seq.) is amended by inserting after section

			 428K (20 U.S.C.

			 1078–11) the following:

			

				428L.Loan forgiveness

				for child welfare workers

					(a)PurposesThe purposes of this section are—

						(1)to bring more highly trained individuals

				into the child welfare profession; and

						(2)to keep more highly trained child welfare

				workers in the child welfare field for longer periods of time.

						(b)DefinitionsIn this section:

						(1)Child welfare

				servicesThe term child

				welfare services has the meaning given the term in section 425 of the

				Social Security Act.

						(2)Child welfare

				agencyThe term child

				welfare agency means the State agency responsible for administering

				subpart 1 of part B of title IV of the Social

				Security Act and any public or private agency under contract with

				the State agency to provide child welfare services.

						(3)Institution of

				higher educationThe term

				institution of higher education has the meaning given the term in

				section 101.

						(4)StateThe term State has the meaning

				given the term in section 1101(a)(1) of the Social Security Act for purposes of title IV of

				such Act, and includes an Indian tribe.

						(c)Demonstration

				program

						(1)In

				generalThe Secretary may

				carry out a demonstration program of assuming the obligation to repay, pursuant

				to subsection (d), a loan made, insured, or guaranteed under this part or part

				D (excluding loans made under sections 428B and 428C, or comparable loans made

				under part D) for any new borrower after the date of enactment of this section,

				who—

							(A)obtains a bachelor’s or master’s degree in

				social work;

							(B)obtains employment in public or private

				child welfare services; and

							(C)has worked full time as a social worker for

				2 consecutive years preceding the year for which the determination is

				made.

							(2)Award basis;

				priority

							(A)Award

				basisSubject to subparagraph

				(B), loan repayment under this section shall be on a first-come, first-served

				basis and subject to the availability of appropriations.

							(B)PriorityThe Secretary shall give priority in

				providing loan repayment under this section for a fiscal year to student

				borrowers who received loan repayment under this section for the preceding

				fiscal year.

							(3)OutreachThe Secretary shall post a notice on a

				Department Internet web site regarding the availability of loan repayment under

				this section, and shall notify institutions of higher education regarding the

				availability of loan repayment under this section.

						(4)RegulationsThe Secretary is authorized to prescribe

				such regulations as may be necessary to carry out the provisions of this

				section.

						(d)Loan

				repayment

						(1)In

				generalFor each eligible

				individual selected for the demonstration program under subsection (c), the

				Secretary shall assume the obligation to repay—

							(A)after the third consecutive year of

				employment described in subsection (c)(1)(C), 20 percent of the total amount of

				all loans made under this part or part D (excluding loans made under section

				428B or 428C, or comparable loans made under part D) for any new borrower after

				the date of enactment of this section;

							(B)after the fourth consecutive year of such

				employment, 30 percent of the total amount of such loans; and

							(C)after the fifth consecutive year of such

				employment, 50 percent of the total amount of such loans.

							(2)ConstructionNothing in this section shall be construed

				to authorize the refunding of any repayment of a loan made under this part or

				part D.

						(3)InterestIf a portion of a loan is repaid by the

				Secretary under this section for any year, the proportionate amount of interest

				on such loan which accrues for such year shall be repaid by the

				Secretary.

						(4)Special

				ruleIn the case of a student

				borrower not participating in loan repayment pursuant to this section who

				returns to an institution of higher education after graduation from an

				institution of higher education for the purpose of obtaining a degree described

				in subsection (c)(1)(A), the Secretary may assume the obligation to repay the

				total amount of loans made under this part or part D incurred for returning to

				an institution of higher education for the purpose of obtaining such a degree

				for a maximum of 2 academic years. Such loans shall only be repaid for

				borrowers who qualify for loan repayment pursuant to the provisions of this

				section, and shall be repaid in accordance with the provisions of paragraph

				(1).

						(5)Ineligibility

				of national service award recipientsNo student borrower may, for the same

				service, receive a benefit under both this section and subtitle D of title I of

				the National and Community Service Act of 1990 (42 U.S.C. 12601 et seq.).

						(e)Repayment to

				eligible lendersThe

				Secretary shall pay to each eligible lender or holder for each fiscal year an

				amount equal to the aggregate amount of loans that are subject to repayment

				pursuant to this section for such year.

					(f)Application for

				repayment

						(1)In

				generalEach eligible

				individual desiring loan repayment under this section shall submit a complete

				and accurate application to the Secretary at such time, in such manner, and

				containing such information as the Secretary may require.

						(2)ConditionsAn eligible individual may apply for loan

				repayment under this section after completing each year of qualifying

				employment. The borrower shall receive forbearance while engaged in qualifying

				employment unless the borrower is in deferment while so engaged.

						(g)Evaluation

						(1)In

				generalThe Secretary shall

				conduct, by grant or contract, an independent national evaluation of the impact

				of the demonstration program assisted under this section on the field of child

				welfare services.

						(2)Competitive

				basisThe grant or contract

				described in paragraph (1) shall be awarded on a competitive basis.

						(3)ContentsThe evaluation described in this subsection

				shall determine—

							(A)whether the loan forgiveness program has

				increased child welfare workers’ education in the areas covered by loan

				forgiveness;

							(B)whether the loan forgiveness program has

				contributed to increased time on the job for child welfare workers as measured

				by—

								(i)the length of time child welfare workers

				receiving loan forgiveness have worked in the child welfare field; and

								(ii)the length of time such workers continue to

				work in such field after the workers meet the requirements for loan forgiveness

				under this section; and

								(C)whether the loan forgiveness program has

				increased the experience and the quality of child welfare workers and has

				contributed to increased performance in the outcomes of child welfare services

				in terms of child well-being, permanency, and safety, as determined after

				consultation with the Secretary of Health and Human Services.

							(4)Interim and

				final evaluation reportsThe

				Secretary shall prepare and submit to the President and Congress such interim

				reports regarding the evaluation described in this subsection as the Secretary

				determines appropriate, and shall prepare and so submit a final report

				regarding the evaluation by September 30, 2010.

						(h)Authorization

				of appropriationsThere are

				authorized to be appropriated to carry out this section $20,000,000 for fiscal

				year 2006, and such sums as may be necessary for each of the 4 succeeding

				fiscal

				years.

					.

		

